Exhibit 10.2

 

As provided in Section 6 of this Promissory Note (this “Note”), this Note and
the indebtedness evidenced hereby are subject to the setoff and payment
obligation reduction provisions set forth in Sections 7.1 and 7.2 of the
within-referenced Settlement Agreement. The holder of this Note, by its
acceptance hereof, agrees to be bound by the provisions of Sections 7.1 and 7.2
of such Settlement Agreement.

 

Except as provided in Section 9 of this Note, neither this Note nor any interest
herein may be assigned without the prior written consent of the maker hereof,
which consent may be withheld in the sole discretion of the maker hereof.

 

This Note has not been registered under the Securities Act of 1933 and may be
sold or otherwise transferred only if the holder hereof complies with that law
and other applicable securities laws.

 

PROMISSORY NOTE

 

$250,000,000.00    February 22, 2006      New Orleans, Louisiana

 

FOR VALUE RECEIVED, The Babcock & Wilcox Company, a Delaware corporation (herein
referred to as the “Maker”), hereby promises and agrees to pay to the order of
The Babcock & Wilcox Company Asbestos PI Trust (the “Holder”) the principal
amount of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000), together with
interest on the unpaid principal sum from (and including) December 1, 2006 until
(but excluding) the Maturity Date (as hereinafter defined), at the rate of seven
percent (7.0%) per annum as hereinafter provided, in each case subject to the
terms and conditions hereof, including the provisions of Section 1(b). Interest
hereunder shall be calculated on the basis of a 360-day year consisting of
twelve 30-day months. References in this Promissory Note (this “Note”) to the
“Settlement Agreement” mean that certain Settlement Agreement made as of
February 21, 2006 by and among the Maker, the Holder, McDermott International,
Inc., a Panamanian corporation of which the Maker is an indirect, wholly owned
subsidiary (“MII”), McDermott Incorporated, a Delaware corporation and a direct,
wholly owned subsidiary of MII (“MI”), Babcock & Wilcox Investment Company, a
Delaware corporation and a direct, wholly owned subsidiary of MI (“BWICO”),
Diamond Power International, Inc., a Delaware corporation and a direct, wholly
owned subsidiary of the Maker, Americon, Inc., a Delaware corporation and a
direct, wholly owned subsidiary of the Maker (“Americon”), Babcock & Wilcox
Construction Co., Inc., a Delaware corporation and a direct, wholly owned
subsidiary of Americon, the Asbestos Claimants Committee referred to therein,
the Legal Representative for Future Asbestos-Related Claimants referred to
therein, and the Apollo/Parks Township Trust referred to therein.

 

  1. Payment Obligations.

 

  (a)

Principal and Interest. Subject to Section 1(b), the principal amount of this
Note shall be payable in five equal annual installments of $50,000,000 each,
commencing on December 1, 2007 and continuing on each anniversary thereof
through and including December 1, 2011 (the “Maturity Date”), at which time the
remaining unpaid principal amount of



--------------------------------------------------------------------------------

 

this Note shall be paid in full. Each such payment date, including the Maturity
Date, is referred to herein as a “Scheduled Principal Payment Date.” Subject to
Section 1(b), interest on the unpaid principal amount of this Note shall begin
to accrue on December 1, 2006 and shall be payable on each June 1 and December 1
thereafter through the Maturity Date (each, an “Interest Payment Date”), in each
case to the extent interest has accrued from (and including) the date of the
then most recent prior payment of interest to (but excluding) such Interest
Payment Date. Payments of principal and interest shall be made in lawful money
of the United States of America, by (i) check or (ii) wire transfer of
immediately available funds to such bank account of the Holder as the Holder may
designate from time to time by at least thirty (30) days’ prior written notice
to the Maker. Any payment (excluding any prepayment) on or in respect of this
Note shall be applied first to accrued but unpaid interest and then to the
principal balance hereof. The unpaid principal may, at the option of the Maker,
be prepaid, in whole or in part, at any time without premium or penalty, through
the payment of an amount equal to 100% of the principal amount being prepaid,
together with all accrued and unpaid interest on this Note to (but excluding)
the date of the prepayment. At such time as this Note is paid or prepaid in
full, it shall be surrendered to the Maker and cancelled and shall not be
reissued. Anything in this Note to the contrary notwithstanding, any payment
that is due on a date other than a Business Day (as hereinafter defined) shall
be made on the next succeeding Business Day (and such extension of time shall
not be included in the computation of interest). As used in this Note, the term
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
commercial banks in New York City are required or authorized by law to be
closed.

 

  (b) Payment Obligations Condition Precedent. Except for the $25,000,000
payment described in this Section 1(b), payment obligations under this Note
shall only arise if the U.S. federal legislation designated (as of the date of
this Note) as Senate Bill 852 (also referred to as the “Fairness in Asbestos
Injury Resolution Act” or the “FAIR Act”), or any other U.S. federal legislation
designed, in whole or in part, to resolve asbestos-related personal injury
claims through the implementation of a national trust (any such legislation,
including the FAIR Act, being referred to herein as “Asbestos Resolution
Legislation”), has not been enacted and become law on or before November 30,
2006 (the “Payment Obligations Condition Precedent”); provided, however, that:

 

  (i)

if Asbestos Resolution Legislation is enacted and becomes law on or before
November 30, 2006 and is not subject to a legal proceeding as of January 31,
2007 which challenges the constitutionality of such Asbestos Resolution
Legislation (any such proceeding being a “Challenge Proceeding”), the Payment
Obligations Condition Precedent shall be deemed not to have been

 

2



--------------------------------------------------------------------------------

 

satisfied, the only payment to be made under this Note shall be $25,000,000
(which payment shall be made by the Maker on the first Scheduled Principal
Payment Date), the covenants set forth in Section 2 shall terminate, the
Guaranties (as hereinafter defined) shall terminate, and this Note shall be
deemed paid in full and cancelled automatically pursuant to its terms, no
interest shall be deemed to have accrued hereunder, the Pledge Agreement shall
terminate, and the Collateral (as defined in Section 1(c)) shall be released and
returned to BWICO free and clear of any security interest (at no cost or expense
to the Maker or either Guarantor (as hereinafter defined)) as promptly as
practicable; and

 

  (ii) if Asbestos Resolution Legislation is enacted and becomes law on or
before November 30, 2006, but is subject to a Challenge Proceeding as of
January 31, 2007, the Payment Obligations Condition Precedent shall be deemed
not to have been satisfied and any payments under this Note (other than a
payment of principal in the amount of $25,000,000 to be made on December 1,
2007) shall be suspended (any period of suspension as provided in this
Section 1(b)(ii) being a “Suspension Period”) until either:

 

  (A)

there has been a final, non-appealable judicial decision with respect to such
Challenge Proceeding to the effect that the Asbestos Resolution Legislation is
unconstitutional as generally applied to debtors in Chapter 11 proceedings whose
plans of reorganization have not yet been confirmed and become substantially
consummated (i.e., debtors that are then similarly situated to the Maker as of
September 1, 2005 (in a Chapter 11 proceeding with a plan of reorganization that
has not yet been confirmed)), so that such debtors will not be subject to the
Asbestos Resolution Legislation, in which event: (1) the Payment Obligations
Condition Precedent shall be deemed to have been satisfied on the first day
following the later of (a) the date of such judicial decision and (b) the
expiration of the last of any applicable periods of appeal from such judicial
decision; (2) within thirty (30) days of the receipt of written notice delivered
by the Holder to the Maker and the United States Bankruptcy Court for the
Eastern District of Louisiana (the “Bankruptcy Court”) of such judicial decision
or such expiration of the applicable periods of appeal (as applicable), interest
on this Note held in the escrow account referred to below shall be paid to the
Holder; and (3) principal payments and interest shall be payable on this Note as
described in Section 1(a) (with a one-time payment of any such principal
payments that would have become due during the Suspension Period but for the
application of

 

3



--------------------------------------------------------------------------------

 

the foregoing provisions (after deducting the payment, if previously made, of
the $25,000,000 amount referred to above), which payment shall be made within
thirty (30) days of receipt of the written notice by the Maker and the
Bankruptcy Court referred to in the immediately preceding clause (2)); or

 

  (B) there has been a final nonappealable judicial decision with respect to
such Challenge Proceeding which resolves the Challenge Proceeding in a manner
other than as contemplated by the immediately preceding clause (A), in which
event: (1) the Payment Obligations Condition Precedent shall be irrevocably
deemed not to have been satisfied; and (2) as of the later of the date that
decision becomes final and nonappealable or the date the $25,000,000 amount
referred to above in this Section 1(b)(ii) has been paid by the Maker, (a) this
Note shall be deemed to have been paid in full and shall be cancelled; (b) the
funds in the escrow account referred to below shall be turned over to the Maker;
(c) the covenants set forth in Section 2 shall terminate; (d) the Guaranties
shall terminate; (e) the Pledge Agreement shall terminate; and (f) the
Collateral shall be released and returned to BWICO free and clear of any
security interest (at no cost or expense to the Maker or either Guarantor) as
promptly as practicable.

 

During any Suspension Period, interest shall be paid on this Note as required by
Section 1(a) into an escrow account established by the Maker for such purpose
with a national bank or trust company which regularly acts as an escrow agent in
commercial transactions, which escrow account shall remain until such time as
there has been a final, non-appealable judicial decision (to either effect
contemplated by this Section 1(b)) with respect to the Challenge Proceeding that
gave rise to the Suspension Period, as evidenced by a written notice with
respect thereto delivered by either (i) the Holder to the Maker and the
Bankruptcy Court or (ii) the Maker to the Holder and the Bankruptcy Court.

 

  (c) As further provided in Section 5, MII and BWICO (each a “Guarantor”) are
guaranteeing the payment obligations of the Maker under this Note. Pursuant to
the provisions of the Pledge and Security Agreement dated as of the date of this
Note to which BWICO and the Holder are parties (the “Pledge Agreement”), the
guarantee obligations of the Guarantors are being secured by a security interest
in all of the capital stock of the Maker outstanding as of the date of this Note
(the “Collateral”). Each of the Maker and the Guarantors sometimes is referred
to herein as an “Obligor.”

 

4



--------------------------------------------------------------------------------

2. Certain Covenants. The Obligors hereby covenant and agree as follows, after
the date of the Note and until such time as this Note has been paid in full or
deemed to have been paid in full pursuant to the provisions of Section 1(b):

 

  (a) Maintenance of existence. Except as permitted by Section 2(h), each
Obligor shall maintain its corporate existence and remain in good standing in
its jurisdiction of incorporation.

 

  (b) Continuation of business. Each Obligor shall continue its principal lines
of business carried on as of the date of this Note, except where the board of
directors of such Obligor determines in good faith that the discontinuation of a
line of business would not reasonably be expected to have a material adverse
effect on the business, financial condition, or results of operations of such
Obligor and its subsidiaries, taken as a whole.

 

  (c) Maintenance of insurance. Each Obligor shall maintain or cause to be
maintained insurance with respect to its property and business against such
liabilities and risks, in such types and amounts and with such deductibles or
self-insurance risk retentions, in each case as the board of directors of such
Obligor determines in good faith to be customary in its respective industries.

 

  (d) Maintenance of books and records. Each Obligor shall maintain its
accounting books and records in accordance with accounting principles generally
accepted in the United States (“GAAP”) in all material respects, to the extent
applicable.

 

  (e) Compliance with laws. Each Obligor shall comply with all laws and
governmental regulations applicable to it, except to the extent that the failure
to so comply would not have a material adverse effect on the business, financial
condition, or results of operations of such Obligor and its subsidiaries, taken
as a whole.

 

  (f) Delivery of financial statements. MII shall deliver to the Holder
(i) annual audited consolidated financial statements of MII and its consolidated
subsidiaries, (ii) if otherwise available, annual audited financial statements
of the Maker and BWICO (provided that this clause will not require preparation
of such audited financial statements if they are not otherwise available) and
(iii) unaudited consolidating financial statements of BWICO and MII, in each
case no later than ninety (90) days after the end of each such Obligor’s fiscal
year-end or as soon as otherwise available.

 

  (g) Notification of default. Each Obligor shall notify the Holder, within ten
(10) Business Days after receipt by such Obligor, of any notice of default
received by it under any agreement or instrument governing or creating any
material Indebtedness (as hereinafter defined) of such Obligor or any of its
consolidated subsidiaries. As used in this Note, “Indebtedness” means, with
respect to any Obligor, without duplication:

 

  (i) indebtedness of such Obligor for borrowed money;

 

5



--------------------------------------------------------------------------------

  (ii) obligations of such Obligor evidenced by debentures, promissory notes, or
other similar instruments;

 

  (iii) obligations of such Obligor in respect of letters of credit, bankers’
acceptances, or other similar instruments, excluding obligations in respect of
trade letters of credit, bankers’ acceptances, or other similar instruments
issued in respect of trade payables or similar obligations to the extent not
drawn upon or presented, or, if drawn upon or presented, the resulting
obligation of such Obligor is paid with 30 Business Days;

 

  (iv) obligations of such Obligor to pay the deferred and unpaid purchase price
of property or services which are recorded as liabilities in accordance with
GAAP, excluding trade payables, advances on contracts, deferred compensation and
similar liabilities arising in the ordinary course of business of such Obligor
(obligations of the kind referred to in this clause (iv) are hereinafter
referred to as “Purchase Money Indebtedness”); and

 

  (v) rent obligations of such Obligor as lessee under any lease arrangement
classified as a capital lease on the balance sheet of such Obligor in accordance
with GAAP.

 

  (h) Restrictions on divestitures, mergers and consolidations. BWICO shall not
sell the outstanding common stock of the Maker to any entity that is not an
Obligor or a consolidated subsidiary of an Obligor (excluding J. Ray McDermott,
S.A. or any of its subsidiaries). None of the Obligors shall enter into any
merger or consolidation transaction pursuant to which any of them is acquired by
an entity that is not an Obligor without the prior written consent of the
Holder, which consent shall not be unreasonably withheld or delayed. Neither the
Maker nor MII shall sell all of its assets or its assets substantially as an
entirety (whether in a single transaction or a series of related transactions),
without the prior written consent of the Holder (which consent shall not be
unreasonably withheld or delayed). Notwithstanding the foregoing, this covenant
shall not restrict any transaction pursuant to which the remaining principal
balance of this Note (and all accrued and unpaid interest on this Note) is paid
in full concurrently with the closing of such transaction.

 

  (i)

Subordination of additional Indebtedness. Any Indebtedness incurred by the Maker
after the date of this Note will be expressly subordinated (pursuant to
customary subordination provisions as determined by the

 

6



--------------------------------------------------------------------------------

 

Maker in good faith upon advice from a nationally recognized investment banking
firm) to the indebtedness under this Note, except for any such incurrence by the
Maker under or in connection with any (i) facilities for working capital,
letters of credit (including facilities relating to Indebtedness incurred to
provide collateral for letters of credit and similar instruments, or so-called
“synthetic letter of credit facilities”) or bonding requirements entered into,
issued, or obtained in the ordinary course of business or as part of the Exit
Financing (as defined in the Plan of Reorganization referred to in the
Settlement Agreement), and any replacements, refinancings, renewals, or
extensions of any of the foregoing, (ii) letters of credit, bankers’
acceptances, bonds (including industrial revenue bonds), capital leases, or
similar instruments entered into, issued, or obtained in the ordinary course of
business, (iii) Purchase Money Indebtedness arrangements entered into in the
ordinary course of business, (iv) replacements, refinancings, renewals, or
extensions of any Indebtedness outstanding as of the date of this Note (provided
that, in the case of any Indebtedness incurred in accordance with this clause
(iv), the principal amount of the Indebtedness incurred does not materially
exceed the principal amount of the Indebtedness being replaced, refinanced,
renewed, or extended, plus any associated premiums, fees and expenses), or
(v) guaranties, surety arrangements, interest rate protection arrangements and
similar arrangements of or with respect to any Indebtedness described in any of
the immediately preceding clauses (i) through (iii) (the debt arrangements
referred to in the immediately preceding clauses (i) through (v) are
collectively referred to herein as the “Specified Debt Arrangements”).

 

  (j) Prohibitions on incurrence of new liens. The Maker shall not grant any
liens on its assets to secure any Indebtedness, other than Indebtedness pursuant
to any of the Specified Debt Arrangements.

 

  (k) Restrictions on certain guaranties. The Maker shall not provide a guaranty
of the obligations of any entity that is not a consolidated subsidiary of the
Maker (or a joint venture or other similar business arrangement formed or
invested in by the Maker or any of its subsidiaries) without the prior written
consent of the Holder (which consent will not be unreasonably withheld or
delayed).

 

  (l)

Restrictions on transactions with affiliates. The Maker shall not engage in any
transactions with affiliated entities (other than its consolidated subsidiaries)
other than on an arm’s-length basis in the ordinary course of business, except
as permitted by Section 2(m) or pursuant to existing agreements, including the
Support Services Agreement dated as of January 1, 2000 to which the Maker is a
party, any amendments thereto that do not materially change the rights or
obligations of the parties thereto in any manner that would be adverse to the
Holder in any material respect, the Tax Allocation Agreement dated as of
January 1, 2000 to which the

 

7



--------------------------------------------------------------------------------

 

Maker is a party, any amendments thereto that do not materially change the
rights or obligations of the parties thereto in any manner that would be adverse
to the Holder in any material respect, the Amended and Restated Indemnification
Agreements dated as of February 21, 2000 to which the Maker is a party, any
amendments thereto that do not materially change the rights or obligations of
the parties thereto in any manner that would be adverse to the Holder in any
material respect, and any replacement or similar inter-company agreements
approved by the board of directors of the Maker in good faith, and except for
the spin-off of the Maker’s pension arrangements in a manner consistent with
MII’s prior public disclosure thereof (as reflected in MII’s reports filed with
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, prior to the date of this Note).

 

  (m) Restricted payments. The Maker shall not pay any dividends or make any
similar distributions to BWICO; provided, however, that this covenant shall not
restrict the Maker from making any dividends, similar distributions, or payments
in order to fund the $350,000,000 cash payment being made concurrently with the
issuance of this Note (as contemplated by the Settlement Agreement), any
dividends, similar distributions, or payments in order to fund the amount that
may become payable pursuant to the Contingent Payment Right (as defined in the
Settlement Agreement), any payments under this Note, or any payments to
reimburse the Guarantors for any amounts paid by either of them pursuant to the
Guaranties; provided, further, that: (i) after any payment due and owing in
respect of the Contingent Payment Right has been paid in full, in the event the
Maker accumulates cash in excess of $75,000,000 (other than pursuant to
borrowings under any of the Specified Debt Arrangements), this covenant shall
not restrict the Maker from paying dividends from time to time to the extent of
such excess, so long as the Maker is not in default under this Note at the time
any such dividend is declared or paid; and (ii) in the event of any Suspension
Period as contemplated by Section 1(b)(ii), the Maker may from time to time pay
dividends or make similar distributions to BWICO so long as an amount equal to
any such dividend is placed in the escrow account contemplated by
Section 1(b)(ii) to satisfy any contingent payments with respect to the
Contingent Payment Right or payment obligations under this Note, until such time
as such Suspension Period ends.

 

  (n) Prohibition on certain loans. The Maker shall not make loans to any entity
that is not a consolidated subsidiary of the Maker or a joint venture or other
similar business arrangement formed or invested in by the Maker or any of its
consolidated subsidiaries without the prior written consent of the Holder (which
consent shall not be unreasonably withheld or delayed), other than loans to
customers, vendors, and subcontractors in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

  (o) Covenant in event of foreclosure of security interest. In the event the
Holder forecloses on its security interest in the Collateral pursuant to the
provisions of the Pledge Agreement, the Obligors will cooperate in the
transition of the Maker to a stand-alone operating entity.

 

3. Events of Default and Remedies.

 

  (a) Events of Default. So long as this Note has not been paid in full, each of
the following events will constitute an “Event of Default”:

 

  (i) any default in the payment of the principal or accrued interest payable
under this Note, as and when the same shall become due and payable, and
continuance of such default for a period of ten (10) days after the Maker’s
receipt of a Default Notice (as hereinafter defined) from the Holder with
respect to such default;

 

  (ii) any breach of any of the covenants contained in Section 2, and
continuance of such breach for a period of thirty (30) days after the Maker’s
receipt of a Default Notice from the Holder with respect to such breach;

 

  (iii) commencement of an involuntary case or other proceeding against any
Obligor seeking (A) liquidation, reorganization, or other relief with respect to
it or its debts under any applicable bankruptcy, insolvency, or other similar
law now or hereafter in effect, (B) the appointment of a receiver, liquidator,
custodian, or trustee of any Obligor or for all or substantially all the
property and other assets of any Obligor, or (C) the winding up or liquidation
of the affairs of any Obligor, if, in the case of any of (A), (B), or (C) above,
such case or proceeding shall remain unstayed and undismissed for a period of
sixty (60) days;

 

  (iv) (A) commencement of a voluntary case by any Obligor under any applicable
bankruptcy, insolvency, or other similar law now or hereafter in effect,
(B) consent by any Obligor to the entry of an order for relief in an involuntary
case against such Obligor under any such law, (C) consent by any Obligor to the
appointment or taking possession by a receiver, liquidator, custodian, or
trustee of such Obligor or for all or substantially all its assets, or (D) a
general assignment by any Obligor for the benefit of its creditors; or

 

  (v) the failure by MI to make, or to cause one or more of its subsidiaries to
make, the required payment with respect to the Contingent Payment Right, on a
timely basis in accordance with the provisions of the Settlement Agreement
following the satisfaction of the Payment Obligations Condition Precedent and
the vesting of the Contingent Payment Right pursuant to the terms of the
Settlement Agreement.

 

9



--------------------------------------------------------------------------------

  (b) Remedies. If an Event of Default specified in Section 3(a)(i), (ii), or
(v) shall occur, then the Holder may, by written notice to the Maker (a “Default
Notice”), so long as the Event of Default is continuing, declare all unpaid
principal and accrued interest under this Note immediately due and payable
without further presentment, demand, protest, or further notice, all of which
are hereby expressly waived by the Maker. If any Event of Default specified in
Section 3(a)(iii) or (iv) shall occur, then, without any notice to the Maker or
any other act by the Holder, the entire principal amount of this Note (together
with all accrued interest thereon) shall become immediately due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Maker.

 

  (c) Expenses. If an Event of Default shall occur, the Maker shall pay, and
save the Holder harmless against liability for the payment of, all reasonable
expenses, including reasonable attorneys’ fees, incurred by the Holder in
enforcing its rights hereunder.

 

4. Waivers; Amendments. Except as set forth in Sections 3(a)(i), 3(a)(ii), and
3(b), to the extent permitted by applicable law, each Obligor hereby expressly
waives demand for payment, presentment, notice of dishonor, notice of intent to
demand, notice of acceleration, notice of intent to accelerate, protest, notice
of protest and diligence in collecting and the bringing of suit against the
Maker with respect to this Note. The Obligors agree that the Holder may extend
the time for repayment or accept partial payment an unlimited number of times
without discharging or releasing any of the Obligors from their respective
obligations under this Note (including the Guaranties). No delay or omission on
the part of the Holder in exercising any power or right in connection herewith
shall operate as a waiver of such right or any other right under this Note
(including the Guaranties), nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. No amendment, modification, or waiver of any
provision of this Note (including the Guaranties), nor any consent to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the person against whom enforcement thereof is to be
sought, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

5.

Guaranties. (a) Subject to the terms and conditions of this Note, the Guarantors
hereby, jointly and severally, unconditionally guarantee to the Holder the
prompt and complete payment in cash when due, subject to any applicable grace
periods and notice requirements set forth in this Note, of all the Maker’s
payment obligations to the Holder under this Note (the “Obligations”). An Event
of

 

10



--------------------------------------------------------------------------------

 

Default under this Note shall constitute an event of default under the
guaranties of the Guarantors provided in this Section 5 (the “Guaranties”), and
shall entitle the Holder to accelerate the obligations of the Guarantors
hereunder in the same manner and to the same extent as the Obligations. The
Guaranties constitute guarantees of payment when due and not of collection.

 

  (b) Anything herein to the contrary notwithstanding, the maximum liability of
each Guarantor hereunder shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent transfers or conveyances or to the insolvency of debtors (after
giving effect to any right of contribution from the other Guarantor).

 

  (c) The Guarantors shall not exercise any rights which they may acquire by way
of subrogation to the rights of the Holder hereunder until all the Obligations
shall have been paid in full. Subject to the foregoing, upon payment of all the
Obligations, the Guarantors shall be subrogated to the rights of the Holder
against the Maker, and the Holder agrees to take such steps as the Guarantors
may reasonably request to implement such subrogation.

 

  (d)

To the maximum extent permitted by applicable law, the Guarantors understand and
agree that the Guaranties shall be construed as continuing, complete, absolute,
and unconditional guarantees of payment without regard to, and each Guarantor
hereby waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of, and hereby agrees that
its obligations hereunder shall not be discharged or otherwise affected as a
result of, any of the following: (i) any defense, setoff, or counterclaim (other
than the defense of payment or performance and the setoff rights referred to in
Section 6) which may at any time be available to or be asserted by the Maker
against the Holder; (ii) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution, or lack of power
of the Maker or the other Guarantor, or any sale, lease, or transfer of any or
all of the assets of the Maker or the other Guarantor, or any change in the
shareholders of the Maker or the other Guarantor; (iii) any change in the
corporate existence, structure, or ownership of any other Obligor; (iv) the
absence of any attempt to collect the Obligations or any part of them from any
other Obligor; or (v) any other circumstance or act which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Maker for the
Obligations, or of such Guarantor under its Guaranty, in bankruptcy or in any
other instance (other than the defense of payment or performance or any such
discharge that may arise out of or be based on Asbestos Resolution Legislation,
as provided in Sections 7.1and 7.2 of the Settlement Agreement). When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
either Guarantor, the Holder may, but shall be under no obligation to, join or

 

11



--------------------------------------------------------------------------------

 

make a similar demand on or otherwise pursue or exhaust such rights and remedies
as it may have against the Maker or the other Guarantor, and any failure by the
Holder to make any such demand, to pursue such other rights or remedies, or to
collect any payments from the Maker or the other Guarantor, or any release of
the Maker or the other Guarantor, shall not relieve such Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied, or available as a matter of law, of the
Maker against such Guarantor.

 

  (e) The Guaranties shall terminate upon the payment in full of the Obligations
(as the same may be limited pursuant to the provisions of Section 1(b)) or at
such later time as may be applicable pursuant to the provisions of
Section 1(b)(ii)(B)(2)(c).

 

6. Right of Setoff. The Obligations shall be subject to the setoff and reduction
in payment obligations provisions set forth in Sections 7.1 and 7.2 of the
Settlement Agreement. By its acceptance of this Note, the Holder agrees to be
bound by the provisions of Section 7.1 and 7.2 of the Settlement Agreement.

 

7. No Recourse Against Individuals. No director, officer, employee, or
representative of any of the Obligors (in each case, in such person’s capacity
as such), and no stockholder of MII (in its capacity as such), shall have any
personal liability in respect of any obligations of the Obligors under this Note
or the Guaranties, or for any claim based on, with respect to, or by reason of
such obligations or their creation, by reason of his/her or its status as such.
By accepting this Note, the Holder hereby waives and releases all such
liability. Such waiver and release is part of the consideration for the issue of
the Note and the Guaranties by the Obligors.

 

8. Certain Representations. The Maker hereby represents that: (a) it is duly
incorporated, validly existing, and in good standing under the laws of the State
of Delaware and has full corporate power and authority to execute and deliver
this Note; (b) its execution and delivery of this Note has been duly authorized
by all necessary corporate action on its part; and (c) this Note constitutes a
legal, valid, and binding obligation of the Maker, enforceable against the Maker
in accordance with the terms hereof, except as such enforceability may be
limited by: (i) bankruptcy, insolvency, reorganization, fraudulent transfer or
conveyance, and other laws of general applicability relating to or affecting
creditors’ rights; and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

9.

Assignment. Prior to satisfaction of the Payment Obligations Condition
Precedent, the Holder may not transfer or assign this Note, its rights to
payment hereunder, or any other rights hereunder without the prior written
consent of the Maker, which consent the Maker may withhold in its sole
discretion; provided, however, that the Maker’s consent shall not be required in
connection with any such transfer or assignment to a national trust established
pursuant to any

 

12



--------------------------------------------------------------------------------

 

Asbestos Resolution Legislation, provided such transfer or assignment is made in
accordance with the requirements of such legislation and in accordance with the
last sentence of this Section 9. If the Payment Obligations Condition Precedent
is satisfied, at any time after the satisfaction thereof the Holder may transfer
or assign this Note and its rights hereunder (subject to the provisions of
Section 6), provided that such transfer is effected in a transaction that is
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) such transfer may only be in whole, and not in part.
In no event shall the Maker or the Guarantors be required to register this Note,
the related Guaranties, or the Collateral under the Securities Act. The Holder,
by its acceptance of this Note, hereby represents, and it is specifically
understood and agreed, that the Holder is not acquiring this Note or the related
Guaranties with a view to any sale or distribution thereof within the meaning of
the Securities Act. The Holder understands that this Note and the related
Guaranties have not been registered under the Securities Act and may be
transferred only in compliance with the provisions of the Securities Act. In
connection with any transfer or assignment of this Note in accordance with the
foregoing provisions after the satisfaction of the Payment Obligations Condition
Precedent, the Maker shall issue to the Holder a replacement note (which shall
provide replacement guaranties of the Guarantors) upon the written request of
the Holder, accompanied by this Note together with appropriate instruments of
transfer, which replacement note shall reflect such modifications as shall be
necessary or appropriate to reflect that the Payment Obligations Condition
Precedent has been met and that successor holders are thereafter permitted, and,
upon the issuance of such replacement note, this Note shall be cancelled. Any
transfer or assignment of this Note must be effected pursuant to written
documentation pursuant to which the transferee or assignee agrees to be bound by
all the provisions of this Note and the Pledge Agreement.

 

10. Entire Agreement. This Note, the Settlement Agreement and the Pledge
Agreement constitute the entire agreement and understanding among the Holder and
the Obligors with respect to the subject matter of this Note and supersede all
prior agreements and understandings, oral or written, among such parties with
respect to the subject matter of this Note.

 

11. Notices. All notices and communications provided for hereunder shall be in
writing and sent (a) by facsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight-delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight-delivery service
(with charges prepaid). Any such notice shall be sent:

 

  (i) if to the Holder, at such address as the Holder shall have specified to
the Maker in writing; or

 

  (ii)

if to any Obligor, addressed to it at 777 North Eldridge Parkway, Houston, Texas
77079, to the attention of Ms. Liane K. Hinrichs, or at such other address as
any of the Obligors may hereafter

 

13



--------------------------------------------------------------------------------

 

specify to the Holder in writing; with a copy to McDermott International, Inc.,
777 North Eldridge Parkway, Houston, Texas 77079, to the attention of
Mr. John T. Nesser, III, or such other address as MII shall have specified to
the Holder in writing.

 

12. Captions; Interpretation. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Note. Except where the context
otherwise requires, the defined terms used in this Note shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine, and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall” and both
“will” and “shall” are used in the mandatory and imperative sense. The word
“may” means is authorized or permitted to, while “may not” means is not
authorized or permitted to. Unless the context otherwise requires: (i) any
definition of or reference to any agreement or other document herein shall be
construed as referring to such agreement or other document as from time to time
amended, restated, supplemented, or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements, or modifications set
forth herein or therein); (ii) any reference herein to the subsidiaries of any
entity shall be construed to include such entity’s direct and indirect
subsidiaries; (iii) the words “herein,” “hereof,” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; and (iv) all references herein to
sections shall be construed to refer to sections of this Note.

 

13. Severability. If any provision contained in this Note shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, that provision
will, to the extent possible, be modified in such manner as to be valid, legal,
and enforceable but so as to most nearly retain the intent of the parties hereto
as expressed herein, and if such a modification is not possible, that provision
will be severed from this Note, and in either case the validity, legality, and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

14. Governing Law. The construction, validity, and enforceability of this Note
shall be governed by the substantive laws of the State of Louisiana, without
giving effect to any principles of conflicts of laws thereof that would result
in the application of the laws of any other jurisdiction.

 

*        *        *

 

14



--------------------------------------------------------------------------------

MAKER:

 

THE BABCOCK & WILCOX COMPANY

By:  

 

--------------------------------------------------------------------------------

Name:   Harold L. Simmons, Jr. Title:   Vice President, Chief Restructuring
Executive and Controller

GUARANTORS:

 

BABCOCK & WILCOX INVESTMENT COMPANY

By:  

 

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President, General Counsel
and Secretary MCDERMOTT INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President and General
Counsel

 

15